DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 06/23/2020.
Claims 21-40 are pending. Claims 1-20 have been cancelled.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atti et al (US-2019/0013028, hereafter, Atti).
Regarding claim 21, Atti discloses an apparatus (Figs. 1, 2) comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with at least one processor, cause the apparatus at least to: 

convert (paragraph 46) the one or more transport audio signals (222) to one or more further transport audio signals (242), the one or more further transport audio signals (242) being a further defined type of transport audio signal (paragraph 46).
	Regarding claim 22, see paragraph [0049].
	Regarding claims 23-24, metadata 124 are corresponding to audio sources that are indicators for type of transport audio data, see Fig. 1, paragraph [0020].
Regarding claim 25, see metadata processing for output signal 242 in paragraph [0046].
Regarding claims 26-28, see Fig. 2, element 202 and element 214 for determining the defined type of transport audio signal.
Regarding claim 29, see Fig. 2, format pre-processor 202 is configured to perform one or more pre-processing functions, such as downmixing, decorrelation, etc, see paragraph [0042] on defined type of transport audio signal 222, which is generating at least one phototype signal based on the at least one transport audio signal 222.
Regarding claim 30, see Fig. 1 with capture microphone arrangement, and Fig. 2 with audio signal type.
Regarding claim 31, 32, 33, see paragraph [0025], [0045] and [0046].

Method claims 34-40 are rejected for the same reasoning as set forth for the rejection of apparatus claims 21-25, 29, 32 and 33 since the apparatus claims perform the same functions as the method claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crockett et al, and Tsujikawa et al disclose different multiple channel audio encoding and decoding system with multiple input signal formats.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 03/13/2021